ORDER

PER CURIAM:
AND NOW, this 25th day of August, 1999, upon consideration of the recommendation of the Disciplinary Board dated July 27,1999, it is hereby
ORDERED that Gregory D. Keeney is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
*186This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.